EXHIBIT 10.14

 

INSIGNIA CORPORATE ESTABLISHMENTS (U.S.) INC.

 

LEASE AGREEMENT

 

INSIGNIA CORPORATE ESTABLISHMENTS (U.S.) INC., a Washington corporation
(“Landlord”), operates a suite of executive offices located at 999 Third Avenue,
Suite 3800, Seattle, Washington, 98104. TRANSMEDIA RESTAURANT COMPANY INC.
(“Tenant”) desires to lease a suite at Landlord’s executive offices. Landlord
and Tenant enter this Lease Agreement (“Lease”), containing the following terms
and conditions, and agree that the Lease constitutes a legally binding contract.

 

TERMS AND CONDITIONS

 

1. THE PREMISES

 

Landlord rents to Tenant the space identified in Schedule “A” to the Lease
(“premises”).

 

2. LEASE TERM

 

The lease term starts on September 1, 1999, and continues for six (6) months
until February 29, 2000. The Lease will automatically renew at the end of this
initial term unless either Tenant or Landlord delivers a written notice of
termination to the other party by December 30, 1999. Any renewed lease shall
contain the same terms and conditions as the present lease, except that the base
rent shall be the market rate charged by the Landlord at the time of lease
renewal.

 

3. BASE RENT

 

The monthly base rental rate (“base rent”) shall be One Thousand One Hundred
Twenty Five dollars ($1,125.00). Base rent includes the amenities and services
specified as “included” in Schedule “C” to the Lease. If requested by Tenant,
Landlord will provide any of the additional monthly services identified in
Schedule “C” at the current rates.

 

4. BUILDING OPERATING COSTS

 

Tenant agrees to pay their proportionate share of any increase in the building
operating costs over the base year 1999 as determined by the building owners.
The amount of any increase will be payable on a monthly basis separate from the
base rent.



--------------------------------------------------------------------------------

5. PAYMENT AND LATE CHARGES

 

Base rent, fixed charges, services and variable costs are due and payable on or
before the first day of each month (“monthly payments”). Tenant agrees to pay a
late charge equal to ten percent (10%) of the monthly payment if Landlord does
not receive the monthly payment on or before the fifth (5th) day of the month in
which it is due. Interest on overdue accounts will be charged at the rate of 18%
per annum. Tenant agrees to be liable as the maker on all checks tendered on
their behalf to Landlord. If any check tendered on Tenant’s behalf is returned
for insufficient funds, uncollected funds or stopped payment, Tenant agrees to
pay a fifty dollar ($50.00) service charge to Landlord, plus any accrued
interest or late charges.

 

6. SECURITY DEPOSIT

 

Landlord has currently invoiced the Tenant for a security deposit in the amount
of One Thousand Seven Hundred Ten and No/100 Dollars ($1,710.00). Upon execution
of the Lease, Tenant shall deposit with Landlord the amount of Five Hundred
Forty and No/100 Dollars ($540.00) for a total security deposit of Two Thousand
Two Hundred Fifty and No/100 Dollars ($2,250.00) (“security deposit”).

 

This security deposit is not an advance payment of rent or a measure of
Landlord’s damages if Tenant defaults on the Lease. During the lease term, the
Landlord can use the security deposit to make good any arrears in rent or repair
any damage Tenant causes to the premises, excluding normal wear and tear. If
Landlord uses any of the security deposit for these purposes, Tenant shall,
within ten (10) days after receiving Landlord’s written notice, restore the
security deposit to its original amount. If Tenant’s account is in good standing
and there are no offsetting charges, Landlord will refund the security deposit
to the Tenant within thirty (30) days of the Lease’s termination and vacant
possession of the leased premises (including the return of all keys, access and
parking cards).

 

7. BUSINESS HOURS AND ACCESS

 

Landlord’s hours of service are 8:00 a.m. to 5:00 p.m., Monday through Friday,
except for legal holidays. Tenant shall have access to the premises twenty-four
(24) hours a day, seven days a week, providing Tenant is not in default of the
Lease.

 

8. USE OF PREMISES

 

Tenant shall use the premises solely for general office purposes in a manner
consistent with a first class office building and in accordance with applicable
zoning regulations. Tenant is bound by the same rules and regulations governing
the conduct of the building’s

 

Page 2



--------------------------------------------------------------------------------

tenants as is Landlord. Tenant may obtain a copy of the building’s rules and
regulations by submitting a written request to the Landlord. Tenant shall not
offer a service to Landlord’s other tenants which is part of the amenities and
services Landlord currently provides. Tenant will not, without Landlord’s prior
written approval, install or operate on the premises any equipment which
requires a separate electrical circuit, makes excessive noise, produces
excessive heat or is a potential fire hazard if not properly monitored.

 

9. MAINTENANCE OF PREMISES

 

Landlord will handle all contact with the building management regarding any
maintenance and/or service-related item. Tenant shall, at its sole cost and
expense, keep the premises in good repair and condition (reasonable wear and
tear excepted). Tenant shall not hang pictures or make any other alterations,
installations or improvements without the Landlord’s consent, such consent not
to be unreasonably withheld. If Landlord has to perform any special cleaning or
repair any damage resulting from Tenant’s occupancy of the premises (excluding
reasonable wear and tear), the costs of such cleaning or repair will be deducted
from the security deposit.

 

10. DAMAGE OR LOSS OF PROPERTY

 

Landlord is not responsible or liable for any damage to or loss of Tenant’s
property or that of the Tenant’s guests unless the loss is due to the Landlord’s
gross negligence or willful misconduct. Each party shall be responsible for
carrying such insurance as it deems necessary to protect its own interests.

 

11. HOLD HARMLESS

 

Landlord shall not be liable for damage or injury to Tenant, its employees or
guests unless caused by Landlord’s gross negligence or willful misconduct.
Tenant shall hold Landlord harmless from any loss, damage, liability, claim,
attorneys’ fee or expense resulting from the negligence or misconduct of Tenant,
its employees or guests.

 

12. TELEPHONE AND LONG DISTANCE CHARGES

 

Tenant is responsible for all telephone and long-distance charges to its
account. Landlord is not liable for any charges to Tenant’s account, including
those caused by unauthorized access to telephone equipment or lines.

 

Page 3



--------------------------------------------------------------------------------

13. NUISANCE

 

Notwithstanding any other clause contained in the Lease, Landlord can terminate
this Lease if it determines, in its sole discretion, that the conduct of the
Tenant, its employees or guests unreasonably disrupts or disturbs Landlord’s
other tenants, employees or staff. Tenant shall be responsible for assuring that
its employees and guests conduct themselves in an appropriate manner.

 

14. PROPERTY ON PREMISES

 

Any property Tenant leaves on the premises after the Lease is terminated or the
Lease term ends shall be deemed abandoned and become the Landlord’s property. To
secure amounts due under the Lease, Landlord shall have a contractual lien upon
all property brought onto the premises. The Uniform Commercial Code of
Washington shall govern the scope and application of this lien.

 

15. LANDLORD ACCESS TO PREMISES

 

Landlord and its agents may enter the premises at all reasonable times to
inspect, clean, repair, alter or improve the same. Landlord shall have unlimited
access to show the premises upon Tenant’s written notification that it does not
intend to renew the Lease. When possible, Landlord will provide Tenant with
reasonable notice before entering the premises.

 

16. NO ASSIGNMENT OR SUBLEASE

 

Tenant shall not assign or sublease the premises or any part thereof.

 

17. EMPLOYEE REPLACEMENT COSTS

 

Landlord spends a substantial amount of time, money and effort to train its
employees. Tenant, and all entities directly or indirectly associated with
Tenant, agrees that during the term of the Lease and for one (1) year
thereafter, it will not, without Landlord’s written permission, hire or attempt
to hire, as either an employee or independent contractor, Landlord’s employees,
temporary employees or independent contractors. Tenant further agrees not to
hire any of Landlord’s former employees within six (6) months from the date they
leave Landlord’s employment. Tenant agrees to pay Landlord a procurement fee of
Ten Thousand and No/100 Dollars ($10,000.00) for each person Tenant hires in
violation of this Paragraph.

 

Page 4



--------------------------------------------------------------------------------

18. DEFAULT BY TENANT

 

Landlord may, at its election, declare Tenant in default of the Lease if any of
the following events occur:

 

(1) Tenant fails to make any monthly payment when due and such failure continues
for five (5) days after Tenant receives the Landlord’s written notice that the
monthly payment is late.

 

(2) Tenant abandons a substantial portion of the premises.

 

(3) Within ten (10) days of receiving written notice from the Landlord, Tenant
fails to cure its breach of any provision of the Lease (other than the
requirement to timely pay rent).

 

(4) Tenant files a petition for bankruptcy or is adjudged insolvent.

 

(5) A lien is filed against the premises or the building because of an act done
by or on Tenant’s behalf.

 

(6) Within ten (10) days of receiving Landlord’s written request, Tenant is
unable to prove its continuing ability to perform under the Lease.

 

19. REMEDIES FOR TENANT’S DEFAULT

 

If Tenant is in default of the Lease, Landlord may, without prejudice to any of
the Landlord’s legal remedies, pursue one or more of the following contractual
remedies:

 

(1) Landlord may terminate the Lease and require Tenant to immediately surrender
possession of the premises. Tenant agrees to pay on demand the amount of
Landlord’s loss or damage if Tenant fails to immediately vacate the premises
after termination of the Lease. Landlord may terminate the Lease only by mailing
or delivering written notice of such termination to the Tenant. No other act or
omission of the Landlord shall be construed as a termination of the Lease.

 

(2) Landlord may disconnect Tenant’s telephone lines, mark mail and express
deliveries “return to sender” and limit Tenant’s access to the premises.

 

(3) Landlord may enter upon, take possession of and relet the premises on such
terms as Landlord, in its sole discretion, determines to be appropriate.

 

(4) Landlord may accelerate and declare immediately due all sums that Tenant is
required to pay under the Lease.

 

Page 5



--------------------------------------------------------------------------------

20. INSPECTION

 

Tenant and Landlord have inspected the premises and agree they are in acceptable
condition.

 

21. NOTICES

 

All notices by Landlord or Tenant to the other must be in writing and either
delivered or mailed to the Landlord or Tenant at the respective addresses set
forth below:

 

Insignia Corp. Est. (U.S.) Inc.

  

Trans Media Restaurant Supply

999 Third Avenue, Suite 3800

  

1200 17th Street, Suite 1000

Seattle, WA 98104

  

Denver, CO 80202

 

22. OFFICE SUPPORT SERVICES

 

Landlord shall only be liable for errors and omissions in the providing of
support services that result from gross negligence or willful misconduct of
Landlord or its employees. Tenant is responsible for the final proofreading of
all documents, verification of addresses and the like. Landlord is not
responsible for the conduct of Tenant’s business.

 

23. GOVERNING LAW

 

This Lease shall be interpreted according to the laws of the State of
Washington. Venue for any legal action necessary to enforce this Lease shall be
in King County, Washington. If legal action is necessary to enforce this Lease,
the prevailing party shall be allowed to recover its reasonable costs, expenses
and attorneys’ fees, including those incurred prior to the start of litigation.

 

24. ENTIRE AGREEMENT

 

Landlord and Tenant expressly agree, as a material consideration for the
execution of the Lease, that the written Lease and attached schedules represent
the entire agreement between the parties. Landlord and Tenant further agree that
there are and were no verbal representations, warranties, understandings,
stipulations, agreements or promises relating to the Lease that have not been
incorporated in writing into the Lease.

 

Any amendments to this Lease will be made in writing and signed by both the
Landlord and Tenant.

 

Page 6



--------------------------------------------------------------------------------

UPON EXECUTION OF THIS LEASE, Tenant shall pay the total amount of Two Thousand
Three Hundred Fifty One and 98/100 Dollars ($2,351.98) as detailed on Schedule
“B.” By signing this Lease, Tenant acknowledges its understanding and acceptance
of the Lease’s terms, conditions, policies and charges.

 

IN WITNESS WHEREOF the parties hereto, through their authorized agents, have
signed their names this 30 day of August, 1999.

 

TRANSMEDIA RESTAURANT COMPANY

Signature:

 

/s/ Tom Briggette

--------------------------------------------------------------------------------

By:

 

Tom Briggette

Title:

 

Vice President Northwest

INSIGNIA CORPORATE ESTABLISHMENTS (U.S.) INC.

Signature:

 

/s/ Mona Wood

--------------------------------------------------------------------------------

By:

 

MONA WOOD

Title:

 

MANAGER

 

Page 7



--------------------------------------------------------------------------------

LEASE AMENDMENT

 

(hereinafter referred to as the “AMENDMENT”)

 

IDINE (hereinafter referred to as the “Tenant”) and INSIGNIA CORPORATE
ESTABLISHMENTS (U.S.) INC. (hereinafter referred to as the “Landlord”), hereby
agree that the Lease dated August 30, 1999, shall be amended according to the
terms and conditions hereafter set forth. All other terms and conditions as
contained in the Lease shall remain in effect until amended, in writing, and
agreed to by both the Landlord and the Tenant.

 

(1)

 

Leased Premises:

    

As outlined on Schedule “A” attached hereto (hereafter referred to as the
“Leased Premises”).

   

Basic Monthly Rent:

    

One Thousand Five Hundred and No/100 Dollars ($1,500.00).

   

Commencement Date:

    

September 1, 2002.

 

(2) Security Deposit:

 

Landlord is currently holding a security deposit from Tenant in the amount of
$2,250.00. Upon execution of this amendment, Tenant shall deposit with Landlord
an additional $750.00 for a total of $3,000.00 (“security deposit”).

 

(3) Furniture:

 

Included in the basic monthly rent will be one set of furniture to include one
desk, one credenza and three chairs. In addition, included will be one desk with
return and chair, one book case, one metal cabinet.

 

(4) Moving Costs:

 

Tenant will be responsible for all costs associated with moving, including
internet, signage and furniture.

 

IN WITNESS WHEREOF the parties hereto as authorized signing officers of the
company have signed their names this      day of August, 2002.

 

IDINE

 

     

INSIGNIA CORPORATE ESTABLISHMENTS (U.S.) INC.

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Tenant)      

James Murphy

Manager